DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 7/27/22. Claims 1 and 2 have been amended, claims 4-5 have been cancelled, and no new claims have been added. Thus, claims 1-3 and 6-8 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (5336159) in view of Burgess (2005/0059909), Golan (2013/0303952), and Shin (2006/0129072).

    PNG
    media_image1.png
    352
    1197
    media_image1.png
    Greyscale

Annotated fig 1 of Cheng.
Annotated fig 2 of Cheng.

With respect to claim 1, Cheng discloses thermo-therapeutic apparatus (infrared massager, see Abstract, line 1) comprising a front cover (13, fig 1)  having an exposed part (see circular cutout in the middle of 13, fig 1) on a center of the front cover, a first supporting plate (21, fig 1) having a plurality of through holes (211, fig 1) formed therein and disposed under the front cover and exposed by the exposed part; (see unexploded view of element 13 with elements 211 exposed, fig 1); a plurality of elements (4, fig 1) disposed under the first supporting plate (see fig 2, in annotated fig 2 the protrusion and groove are disposed under the first plate) each insertion-fixed to the plurality of through holes (see col. 1, lines 57-62) with pressing against the plurality of through holes (to insert the elements 4 into the through holes they must be pressed and force is needed since the elements need to be tightly fit to avoid falling out), and each configured to protrude to the outside of the first supporting plate to a predetermined height (see protruding elements 4 in fig 2); a heater (3/32, fig 1) disposed in contact with under surfaces of the plurality of elements (see location in exploded view, fig 1) and configured to heat the plurality of elements (see col. 2, lines 29-32) wherein the plurality of elements includes a downwardly open hollow (see fig 2 where elements 34 are inserted in a hollow of the elements 4); a second supporting plate (see annotated fig 1 of Cheng above) disposed on one side of the heater (see location in exploded view, fig 1) and including a vibrator (see col. 1, line 67-col.2, line 1); and a rear cover (12, fig 1) disposed on one side of the second supporting plate (see location in fig 1) and coupled to the front cover (see connection in fig 1).
Cheng lacks the first supporting plate being formed of skin foam having elasticity.
However, Burgess teaches foam is a suitable material for contacting the patient’s skin (see paragraph [0031]), foam is inherently elastic allowing for stretching and compressing.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the first supporting plate of Cheng to include foam as taught by Burgess so as to provide a suitable material for contacting the patient’s skin.

    PNG
    media_image2.png
    475
    595
    media_image2.png
    Greyscale








Annotated fig 3 of Shin.
Further, Cheng lacks the plurality of elements be ceramics and each include a dome-shaped portion, a protruding portion positioned below the dome-shaped portion, and a lower portion positioned between the dome-shaped portion and the protruding portion, wherein the protruding portion laterally extends along an outer circumferential side of the ceramic such that its outer diameter is larger than a largest diameter of the dome- shaped portion, and wherein the first supporting plate includes a plurality of groove portions, wherein the protruding portion of each ceramic is inserted into one of the plurality of groove portions.
However, Shin teaches a massage device (100, fig 3) with a ceramic massage balls (140, fig 3) to contact the user’s skin (see Abstract, lines 1-4) and each include a dome-shaped portion (see annotated fig 3 of Shin), a protruding portion positioned below the dome-shaped portion (see annotated fig 3 of Shin), and a lower portion positioned between the dome-shaped portion and the protruding portion (see annotated fig 3 of Shin), wherein the protruding portion laterally extends along an outer circumferential side of the ceramic such that its outer diameter is larger than a largest diameter of the dome- shaped portion (see the protruding portion expanding farther than the dome in fig 3 of Shin), and wherein the first supporting plate includes a plurality of groove portions (see annotated fig 3 of Shin), wherein the protruding portion of each ceramic is inserted into one of the plurality of groove portions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection of the plurality of elements of the modified Cheng with the grooved connection as taught by Sin so as to replace one known connection with another to provide a strong mating between two parts.
The modified Cheng lacks a plurality of vibrators on the second supporting plate and disposed perpendicular.
However, Golan teaches a massage device (102, fig 1B) with a plurality of motors (122/124, fig 1B) on a lower supporting surface (sole of shoe below 118 in fig 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the vibrator perpendicularly on the second plate of the modified Cheng as taught by Golan so as to provide equal vibration on the entire surface area of the device.
With respect to claim 3, the modified Cheng shows that the apparatus further comprises a heater supporting member (31, fig 1 of Cheng) configured to support the heater (mounted on, see col. 1, lines 55-57 of Cheng).
With respect to claim 6, the modified Cheng shows that the through hole is disposed at a location corresponding to an acupuncture point (note the through holes and plurality are located in various positions therefore, one or many would correspond to an acupuncture point when placed in a specific location) of an abdomen.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Burgess, Golan and Shin as applied to claim 1 above, and further in view of Bae (2003/0163176).
With respect to claim 2, the modified Cheng shows that the heater is disposed to be in contact with lower surfaces of the plurality of ceramics (see connection of elements 3 and 4 in fig 2 of Cheng), is formed in a plate shape (see 31 is the shape of a plate), but lacks the heater including a hot wire.
However, Bae teaches a thermo-therapeutic device (see Abstract line 1 of Bae) which includes a heating element including a hot wire (24, fig 1; [0012], lines 8-10 of Bae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the heater (32, fig 1 of Cheng) of the modified Cheng with the hot wire as taught by Bae so as to replace one known heater for another for thermos-therapy.
With respect to claim 8, the modified Cheng shows all the elements as claimed above but lacks the apparatus further comprising a wearing belt to be worn on a waist of the user.
However, Bae teaches an apparatus (fig 1 of Bae) comprising a wearing belt (40, fig 1 of Bae) to be worn on a waist of a user (see [0012], lines 10-13) wherein the front cover and the rear cover include fixing grooves (latching slot; 18, fig 1 of Bae) so that the wearing belt is detachably inserted into both sides (see fig 1 of Bae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and rear covers of the modified Cheng to include fixing grooves for insertion of a belt as taught by Bae so as to provide the user with a wearable hands-free device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Burgess, Golan and Shin as applied to claim 1 above, and further in view of Choi (D613,871).
With respect to claim 7, the modified Cheng shows that the apparatus has a handle (11, fig 2 of Cheng) but lacks each of the front cover and the rear cover includes holes in both sides to be held by a user.
However, Choi teaches a massage device (fig 1 of Choi) with through holes in both sides of a front and rear cover (see cut through(s) on the left and right side of fig 1 of Choi). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and rear covers of the modified Cheng to include holes on both sides for holding as taught by Choi so as to provide a place for both hands adding more stability while holding during use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785